DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-14, and 17-20 of U.S. Patent No. 11,248,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims or obvious variations thereof.  See claim mapping below.

Instant Application No. 17/649,324
US Patent No. 11,248,457
1. A method comprising: deploying a logging tool in a borehole formed in a subsurface formation, the logging tool having a transmitter and a receiver, wherein a condition that is present during logging comprises at least one of a shape of the borehole is non-circular and the logging tool is off-center within the borehole; emitting, by the transmitter, a signal into subsurface formation; detecting, by the receiver, a response to the signal being propagated through the subsurface formation; creating, from the response, a borehole image that includes features in the subsurface formation; and correcting the features, wherein correcting the features comprises mapping points of a non-circular shape in the borehole image into a plane substantially perpendicular to an axis of the borehole.
1. A method comprising: deploying a logging tool in a borehole formed in a subsurface formation, the logging tool having a transmitter and a receiver; emitting, by the transmitter, a signal into subsurface formation; detecting, by the receiver, a response to the signal being propagated through the subsurface formation; creating, from the response, a borehole image that includes distorted features representing bedding dips in the subsurface formation; and correcting the distorted features, wherein correcting the distorted features comprises mapping points of a non-circular shape in the borehole image to points on a circular shape.
2. The method of claim 1, wherein creating the borehole image comprises: reconstructing a wall of the borehole image into a series of non-circular shapes based on the response to create a reconstructed borehole image.
2. The method of claim 1, wherein creating the borehole image comprises: reconstructing a wall of the borehole image into a series of non-circular shapes based on the response to create a reconstructed borehole image.
3. The method of claim 2, wherein mapping the points comprises: determining a non-circular to circular transformation matrix using at least one constant from a non-circular equation of the reconstructed borehole image; and transforming the reconstructed borehole image into a circular borehole image based on the non-circular to circular transformation matrix.
3. The method of claim 2, wherein mapping the points comprises: determining a non-circular to circular transformation matrix using at least one constant from a non-circular equation of the reconstructed borehole image; and transforming the reconstructed borehole image into a circular borehole image based on the non-circular to circular transformation matrix.
4. The method of claim 1, wherein the non-circular shape comprises an elliptical shape.
4. The method of claim 1, wherein the non-circular shape comprises an elliptical shape.
5. The method of claim 1, wherein the features comprise distorted sinusoidal features.
5. The method of claim 1, wherein the distorted features comprise distorted sinusoidal features.
6. The method of claim 1, further comprising performing an evaluation of the subsurface formation based on the borehole image after correcting of the features.
8. The method of claim 1, further comprising performing an evaluation of the subsurface formation based on the borehole image after correcting of the distorted features.
8. The method of claim 6, further comprising performing a hydrocarbon recovery operation based on the evaluation of the subsurface formation.
9. The method of claim 8, further comprising performing a hydrocarbon recovery operation based on the evaluation of the subsurface formation.
9. The method of claim 1, wherein the features comprise distorted features that represent bedding dips in the subsurface formation.
1. A method comprising: deploying a logging tool in a borehole formed in a subsurface formation, the logging tool having a transmitter and a receiver; emitting, by the transmitter, a signal into subsurface formation; detecting, by the receiver, a response to the signal being propagated through the subsurface formation; creating, from the response, a borehole image that includes distorted features representing bedding dips in the subsurface formation; and correcting the distorted features, wherein correcting the distorted features comprises mapping points of a non-circular shape in the borehole image to points on a circular shape.
10. A system comprising: a logging tool configured to be positioned in a borehole formed in a subsurface formation, wherein a condition that is present during logging comprises at least one of a shape of the borehole is non-circular and the logging tool is off-center within the borehole, wherein the logging tool comprises, a transmitter to emit a signal into the subsurface formation; a receiver to detect a response to the signal being propagated through the subsurface formation; a processor; and a machine-readable medium having instructions stored thereon that are executable by the processor to cause the processor to, create, from the response, a borehole image that includes features in the subsurface formation; and correct the features, wherein the instructions executable by the processor to cause the processor to correct the features comprises instructions executable by the processor to cause the processor to map points of a non-circular shape in the borehole image into a plane substantially perpendicular to an axis of the borehole.
10. A system comprising: a logging tool configured to be positioned in a borehole formed in a subsurface formation, wherein the logging tool comprises, a transmitter to emit a signal into the subsurface formation; a receiver to detect a response to the signal being propagated through the subsurface formation; a processor; and a machine-readable medium having instructions stored thereon that are executable by the processor to cause the processor to, create, from the response, a borehole image that includes distorted features representing bedding dips in the subsurface formation; and correct the distorted features, wherein the instructions executable by the processor to cause the processor to correct the distorted features comprises instructions executable by the processor to cause the processor to map points of a non-circular shape in the borehole image to points on a circular shape.
11. The system of claim 10, wherein the instructions executable by the processor to cause the processor to create the borehole image comprises instructions executable by the processor to cause the processor to: reconstruct a wall of the borehole image into a series of non-circular shapes based on the response to create a reconstructed borehole image.
11. The system of claim 10, wherein the instructions executable by the processor to cause the processor to create the borehole image comprises instructions executable by the processor to cause the processor to: reconstruct a wall of the borehole image into a series of non-circular shapes based on the response to create a reconstructed borehole image.
12. The system of claim 11, wherein the instructions executable by the processor to cause the processor to map the points comprises instructions executable by the processor to cause the processor to: determine a non-circular to circular transformation matrix using at least one constant from a non-circular equation of the reconstructed borehole image; and transform the reconstructed borehole image into a circular borehole image based on the non-circular to circular transformation matrix.
12. The system of claim 11, wherein the instructions executable by the processor to cause the processor to map the points comprises instructions executable by the processor to cause the processor to: determine a non-circular to circular transformation matrix using at least one constant from a non-circular equation of the reconstructed borehole image; and transform the reconstructed borehole image into a circular borehole image based on the non-circular to circular transformation matrix.
13. The system of claim 10, wherein the non-circular shape comprises an elliptical shape.
13. The system of claim 10, wherein the non-circular shape comprises an elliptical shape.
14. The system of claim 10, wherein the features comprise distorted sinusoidal features.
14. The system of claim 10, wherein the distorted features comprise distorted sinusoidal features.
15. The system of claim 10, wherein the instructions comprise instructions executable by the processor to cause the processor to perform an evaluation of the subsurface formation based on the borehole image after correcting of the features.
17. The system of claim 10, wherein the instructions comprise instructions executable by the processor to cause the processor to perform an evaluation of the subsurface formation based on the borehole image after correcting of the distorted features.
17. The system of claim 10, wherein the features comprise distorted features that represent bedding dips in the subsurface formation.
10. A system comprising: a logging tool configured to be positioned in a borehole formed in a subsurface formation, wherein the logging tool comprises, a transmitter to emit a signal into the subsurface formation; a receiver to detect a response to the signal being propagated through the subsurface formation; a processor; and a machine-readable medium having instructions stored thereon that are executable by the processor to cause the processor to, create, from the response, a borehole image that includes distorted features representing bedding dips in the subsurface formation; and correct the distorted features, wherein the instructions executable by the processor to cause the processor to correct the distorted features comprises instructions executable by the processor to cause the processor to map points of a non-circular shape in the borehole image to points on a circular shape.
18. One or more non-transitory machine-readable media comprising instructions executable by a processor to cause the processor to: create, from a response to a signal being propagated through a subsurface formation from a borehole in the subsurface formation, a borehole image that includes features in the subsurface formation, wherein a condition that is present during logging comprises at least one of a shape of the borehole is non-circular and a logging tool is off-center within the borehole; and correct the features, wherein the instructions executable by the processor to cause the processor to correct the features comprises instructions executable by the processor to cause the processor to map points of a non-circular shape in the borehole image into a plane substantially perpendicular to an axis of the borehole.
18. One or more non-transitory machine-readable media comprising instructions executable by a processor to cause the processor to: create, from a response to a signal being propagated through a subsurface formation from a borehole in the subsurface formation, a borehole image that includes distorted features representing bedding dips in the subsurface formation; and correct the distorted features, wherein the instructions executable by the processor to cause the processor to correct the distorted features comprises instructions executable by the processor to cause the processor to map points of a non-circular shape in the borehole image to points on a circular shape.
19. The one or more non-transitory machine-readable media of claim 18, wherein the instructions executable by the processor to cause the processor to create the borehole image comprises instructions executable by the processor to cause the processor to: reconstruct a wall of the borehole image into a series of non-circular shapes based on the response to create a reconstructed borehole image.
19. The one or more non-transitory machine-readable media of claim 18, wherein the instructions executable by the processor to cause the processor to create the borehole image comprises instructions executable by the processor to cause the processor to: reconstruct a wall of the borehole image into a series of non-circular shapes based on the response to create a reconstructed borehole image.
20. The one or more non-transitory machine-readable media of claim 19, wherein the instructions executable by the processor to cause the processor to map the points comprises instructions executable by the processor to cause the processor to: determine a non-circular to circular transformation matrix using at least one constant from a non-circular equation of the reconstructed borehole image; and transform the reconstructed borehole image into a circular borehole image based on the non-circular to circular transformation matrix.
20. The one or more non-transitory machine-readable media of claim 19, wherein the instructions executable by the processor to cause the processor to map the points comprises instructions executable by the processor to cause the processor to: determine a non-circular to circular transformation matrix using at least one constant from a non-circular equation of the reconstructed borehole image; and transform the reconstructed borehole image into a circular borehole image based on the non-circular to circular transformation matrix.



Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-6, 8-15, and 17-20 have no prior art rejections, but are not allowable due to the double patenting rejections as discussed above.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The closest prior art of Chau et al. (US 2013/0176139;  Advanced drill string communication system, components and methods}; Celepcikay et al. (US 2015/0039231; Measurement correction apparatus, methods, and systems); Hou (US 2018/0239047; Multi-Component induction logging data processing in non-circular boreholes); Hou et al. (US 2013/0073206; Multi-Step borehole correction scheme for multi-component induction tools); Minerbo et al. (US 5,041,975; Borehole Correction System for an array induction well-logging apparatus}; and Mathieu et al. (US 2006/0031017; Method and Aparatus for improved depth matching of borehole images or core images} fail to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose each and every claimed Limitation, alone, or an reasonable combination with other references, in the context as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683